Citation Nr: 0205722	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  94-21 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a lung disability 
as secondary to claimed mustard gas exposure.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2001) for decreased visual acuity of the 
left eye due to VA surgery to correct a retinal detachment.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia in May 1993 and October 1996.  In August 
1997, the Board remanded this case back to the RO for further 
development, and the case has since been returned to the 
Board.

The Board notes that the claim of entitlement to service 
connection for a lung disorder is before the Board only on a 
mustard gas exposure theory.  Direct service connection for 
this disability was previously denied by the Board in a July 
1990 decision.  In a January 2002 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen a claim for direct service connection for 
a lung disorder.  The Board notes that, under 38 C.F.R. 
§ 20.302(a) (2001), the veteran may still initiate an appeal 
of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran has not been shown to have been exposed to 
mustard gas during service.

3.  The veteran did not incur any additional left eye 
disability as a proximate result of treatment or surgery at a 
VA facility.



CONCLUSIONS OF LAW

1.  A lung disorder was not incurred as secondary to claimed 
mustard gas exposure during service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.316 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).

2.  The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for decreased visual acuity of the left 
eye due to VA surgery to correct a retinal detachment have 
not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.358 (2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claims, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has obtained records corresponding to medical treatment 
reported by the veteran.  While the veteran has not been 
examined to date for the purpose of ascertaining the etiology 
of his claimed disorders, the Board has determined, for 
reasons described in further detail below, that such an 
examination is not "necessary" under 38 U.S.C.A. § 5103A(d) 
(West Supp. 2001).  

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in Statements of 
the Case issued in June 1993 and December 2000.  See 
38 U.S.C.A. § 5103 (West 1991 & Supp. 2001). 

The Board notes that the veteran was informed of the newly 
enacted provisions of 38 U.S.C.A. §§ 5103 and 5103A in an 
April 2001 letter.

II.  Entitlement to service connection for a lung disability 
as secondary 
to claimed mustard gas exposure

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  Certain specific 
regulations apply to a veteran claiming entitlement to 
service connection for disabilities due to exposure to 
mustard gas or Lewisite.  38 C.F.R. § 3.316 (2001) provides 
that full-body exposure to specified vesicant agents (mustard 
gas or Lewisite) during active military service, together 
with the subsequent development of any of the indicated 
conditions, is sufficient to establish service connection for 
that condition: 

(1)  Full-body exposure to nitrogen or 
sulfur mustard during active military 
service together with the subsequent 
development of chronic conjunctivitis, 
keratitis, corneal opacities, scar 
formation, or the following cancers: 
nasopharyngeal; laryngeal; lung (except 
mesothelioma); or squamous cell carcinoma 
of the skin.

(2)  Full-body exposure to nitrogen or 
sulfur mustard or Lewisite during active 
military service together with the 
subsequent development of a chronic form 
of laryngitis, bronchitis, emphysema, 
asthma or chronic obstructive pulmonary 
disease.

(3)  Full-body exposure to nitrogen 
mustard during active military service 
together with the subsequent development 
of acute nonlymphocytic leukemia.

In cases of mustard gas exposure, the veteran must prove in-
service exposure and a diagnosis of a current disability but 
is relieved of the burden of providing medical evidence of a 
nexus between the current disability and the in-service 
exposure. Rather, a nexus is presumed if the other conditions 
are met, subject to the regulatory exceptions in 38 C.F.R. § 
3.316(b) (2001).  See Pearlman v. West, 11 Vet. App. 443, 446 
(1998).

In this case, the veteran has alleged that he was exposed to 
mustard gas in approximately November 1944 in Italy.  His 
unit was the Head Quarters Battery, 347th Field Artillery 
Battalion, 91st Infantry Division of the United States Army.

The veteran's service records indicate that he went "thru 
Gas Chamber 12/15/42," although the type of gas used is not 
specified.  

Following the Board's August 1997 remand, the RO contacted 
the VA Central Office Rating Procedures Staff, but the 
veteran's name was not included in the list of Army 
volunteers who participated in mustard gas testing between 
August 1943 and October 1945. 

In accord with the Board's remand instructions, the RO 
contacted the Department of the Army Soldier and Biological 
Command at the Aberdeen Proving Ground in Maryland.  In its 
October 2000 response, this facility indicated that it was 
unable to provide information as to the veteran and that "no 
human experimentation was conducted in Italy."  As this 
facility did not receive the veteran's lay statement and DD 
Form 214, the RO made a second request for information, with 
the noted materials sent.  In a February 2001 response, this 
facility noted that the veteran's December 1942 gas chamber 
exercises used only tear gas and chlorine.  A further gas 
chamber experience reported by the veteran was noted to also 
be tear gas or chlorine training and was probably a standard 
proficiency test to ensure that he had a mask that fit 
correctly or to insure that he was sufficiently able to use 
the mask if the need arose.    

The RO also contacted the U.S. Army Medical Research and 
Materiel Command in Fort Detrick, Maryland.  In an October 
2000 response, this facility indicated that searches of 
records on the U.S. Army Medical Research Institute of 
Chemical Defense database and the Defense Technical 
Information Center database revealed no information pertinent 
to the veteran's claim.  

As indicated above, the Board's consideration of the 
veteran's claim for service connection for a lung disorder is 
predicated solely on the theory of incurrence related to 
mustard gas exposure, as direct service connection has 
already been denied in a final decision.  However, while the 
RO has made all necessary efforts to ascertain whether the 
veteran was exposed to mustard gas during service, such 
exposure has not been verified.  As such, the Board finds no 
basis for further consideration of the veteran's claim under 
38 C.F.R. § 3.316 (2001), as he has not been shown to have 
been exposed to mustard gas during service.  Therefore, this 
claim must be denied.

III.  Entitlement to compensation under 38 U.S.C.A. § 1151 
for decreased visual acuity of the left eye due to VA surgery 
to correct a retinal detachment

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.358 (2001).  38 U.S.C.A. § 1151 has recently been 
amended, and the amended statute indicates that a showing of 
negligence or fault is necessary for entitlement to 
compensation for claims filed on or after October 1, 1997, as 
here.  However, as the claim at hand was filed prior to this 
date, the veteran is not required to show fault or negligence 
in medical treatment.  See generally Brown v. Gardner, 513 
U.S. 115 (1994); see also Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (2001).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (2001).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1) (2001).  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(2) 
(2001).  

Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (2001).

In this case, the veteran has asserted that VA surgery for 
left eye retinal detachment actually worsened that condition 
and that he has decreased visual acuity as a result.  In his 
September 1995 claim, the veteran attributed this worsening 
to "an accidental slip" during surgery.

The Board has reviewed the relevant medical evidence of 
record.  In May 1993, the veteran was admitted to a VA 
facility to undergo eye surgery for a cataract in his left 
eye (anterior vitrectomy) and an intraocular lens placement.  
The surgery took place without any immediate complications, 
although the veteran was subsequently treated for chest pain.  
VA outpatient treatment records from May and June of 1993 
indicate that the veteran's condition was improving and that 
he was seeing better.  

However, in September 1993, the veteran was again treated for 
worsening left eye vision.  An impression of macula off 
retinal detachment of the left eye was rendered.  None of the 
veteran's treatment providers from this month indicated any 
worsening of the veteran's left eye disorder as a result of 
the May 1993 surgery.  Later, during the same month, the 
veteran underwent a scleral buckling procedure of the left 
eye, with subretinal fluid drainage.  No complications were 
noted.

While the veteran was subsequently treated on numerous 
occasions for left eye symptomatology, none of the records of 
such treatment indicate that such symptomatology worsened as 
a result of the VA surgeries from 1993.  A July 1994 
treatment record, which indicates left eye visual acuity of 
20/400, reflects that the veteran's actual retinal detachment 
was the cause of his decreased visual acuity.  In March 1997, 
the veteran was hospitalized for penetrating keratopathy of 
the right eye.  His history of left eye surgery was noted, 
but the treating doctor did not relate any current disability 
to such surgery.  A February 2001 VA muscles examination 
report indicates that the veteran "is legally blind 
secondary to severe diabetic neuropathy."  

In this case, the veteran has submitted no evidence 
whatsoever that his 1993 VA left eye surgeries in any way 
contributed to worsen his left eye disability and, 
specifically, his visual acuity.  Indeed, the only medical 
evidence of record addressing the causes of this disability 
indicates that retinal detachment and diabetic neuropathy 
have resulted in the current degree of disability.  As there 
is a total absence of medical evidence supporting the 
veteran's claim, the Board does not find that a further 
medical examination is "necessary" under 38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001).

The only other evidence of record in support of the veteran's 
claim is his own lay opinion, described above.  However, the 
Board observes that the veteran has not been shown to possess 
the requisite medical expertise needed to render a competent 
opinion regarding medical causation.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, the Board has considered all of the evidence of 
record but concludes that the preponderance of this evidence 
is against the conclusion that the veteran incurred 
additional left eye disability as a result of VA treatment or 
surgery.  Therefore, the claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 (West 1991 & Supp. 2001) for 
decreased visual acuity of the left eye due to VA surgery to 
correct a retinal detachment must be denied.  In reaching 
this conclusion, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2001). 



ORDER

The claim of entitlement to service connection for a lung 
disability as secondary to claimed mustard gas exposure is 
denied.

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2001) for decreased visual acuity 
of the left eye due to VA surgery to correct a retinal 
detachment is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

